REVISED
                 United States Court of Appeals,

                            Fifth Circuit.

                             No. 96-30670

                           Summary Calendar.

              SONGBYRD, INC., Plaintiff-Appellant,

                                     v.

    BEARSVILLE RECORDS, INC.; Albert B. Grossman, Estate of,
erroneously sued as Bearsville Records, Inc., doing business as
Bearsville Records, Defendants-Appellees.

                             Feb. 4, 1997.

Appeal From the U.S. District Court for the Eastern District of
Louisiana.

Before HIGGINBOTHAM, DAVIS and WIENER, Circuit Judges.

     WIENER, Circuit Judge:

     Plaintiff-Appellant SongByrd, Inc. (SongByrd) appeals from the

district court's dismissal of its action seeking to recover from

Defendant-Appellee   the    Estate       of   Albert   B.   Grossman   d/b/a

Bearsville Records (Bearsville), several master tapes recorded by

a legendary New Orleans musician. Concluding that (1) the district
court improperly classified SongByrd's suit as a personal rather

than a real action, (2) real actions are imprescriptible under

Louisiana law, and (3) Bearsville has yet to establish that it gave

SongByrd's predecessors-in-interest actual notice of Bearsville's

intent to possess the tapes for itself, we reverse the district

court's summary judgment ruling and remand for further proceedings

consistent with this opinion.

                                     I
                           FACTS AND PROCEEDINGS

      The   late   Henry      Roeland   Byrd,   also    known    as    "Professor

Longhair," was an influential New Orleans rhythm-and-blues pianist

and   composer,    and   is    widely   regarded   as   one     of    the    primary

inspirations for the renaissance of New Orleans popular music over

the last    thirty   years.       His   numerous   hits    included         original

compositions such as "Tipitina" and "Go to the Mardi Gras," as well

as his famous renditions of Earl King's "Big Chief."                           After

achieving modest commercial success as a local performer and

recording artist in the 1940's and 1950's, Byrd fell on hard times

during the 1960's.       His fortunes began to change for the better in

1970, however, when New Orleans music aficionado Arthur "Quint"

Davis, along with others, founded the New Orleans Jazz and Heritage

Festival ("JazzFest").         Needing talented performers for JazzFest,

Davis located Byrd in 1971 working in an obscure record store in

New Orleans and transformed him into a perennial star attraction of

the JazzFest and other venues from that time until his death in

1980.1

      Soon after Byrd's first performance at JazzFest, Davis, acting

as the pianist's manager, and Parker Dinkins, an attorney, arranged

for Byrd to make several "master recordings" at a Baton Rouge

recording studio known as Deep South Recorders.                      These master

recordings consist of four reels of 8-track tape which could be

"mixed" to produce either demonstration tapes or final recordings

      1
      These uncontroverted background facts are recounted in the
liner notes to the album, Professor Longhair, Houseparty New
Orleans Style: The Lost Sessions 1971-72, Rounder Records
(1987), which SongByrd submitted as an exhibit in response to
Bearsville's motion to dismiss.
suitable for the production of records, cassettes, and compact

discs. According to SongByrd, several demonstration tapes produced

from these master recordings found their way to Bearsville Records,

Inc., a recording studio and record company located in Woodstock,

New York and operated by Grossman.           Impressed by the demonstration

tapes, Grossman apparently arranged with Davis and Dinkins for Byrd

and another New Orleans musician to travel to Bearsville's studio

for a recording session.

     For reasons that are unclear but not material to this appeal,

the Bearsville recording sessions proved unsatisfactory.                        For

equally unclear reasons, Davis and Dinkins wanted Grossman to be

able either to listen to or play for others the full version of the

Baton Rouge master recordings.             In furtherance of this desire,

Davis and Dinkins caused the four "master recording" tapes to be

delivered to Grossman in New York.                  According to the as yet

unrefuted    affidavit     of   Davis,     these    tapes   were    delivered   to

Grossman, "as demonstration tapes only, without any intent for

either Albert Grossman or Bearsville Records, Inc. to possess these

aforementioned tapes as owner."              Also for reasons as yet not

explained    by   either   party,    the    tapes    remained      in   Grossman's

possession for many years thereafter.

     Acting on behalf of Davis and Byrd in 1975, Dinkins wrote two

letters to Bearsville—the first addressed to a George James, the

second to Grossman himself—requesting that Bearsville return the

master recording tapes.         Bearsville made no response whatsoever to

Dinkins' letters (or at least has not introduced any evidence of a

response).    Dinkins, for reasons as yet unknown, did not press his
request any further.

     After Albert Grossman's death in the mid 1980's, Bearsville

Records, Inc. was dissolved, but Grossman's estate continued to do

business as "Bearsville Records."        Even though it no longer signs

artists   or    promotes   their   products,   Bearsville   Records    still

operates a recording studio which it leases to record labels and

third parties; it also licenses a catalog of recordings by artists

originally under contract with Bearsville Records, Inc.         Acting in

this latter capacity, Bearsville licensed certain of the Byrd

master recordings to Rounder Records Corporation of Cambridge,

Massachusetts (Rounder) for an advance against royalties.

     In 1987, Rounder released Professor Longhair, Houseparty New

Orleans Style:     The Lost Sessions, an album that contained 11 songs

or   "tracks"    made   from   Byrd's   original    Baton   Rouge     master

recordings.     This release garnered Byrd a posthumous Grammy Award

for Best Traditional Blues Album of 1987.          The liner notes of the

Rounder album make hardly any reference to Bearsville and no

reference whatsoever to the contractual agreement between Rounder

and Bearsville.2     Bearsville Records also licensed certain of the

master recordings to another record company, Rhino Records (Rhino).

According to SongByrd's petition, Rhino released an album, titled

"Mardi Gras in Baton Rouge," featuring seven tracks from the Baton

Rouge master recordings.


     2
      The only oblique reference to Bearsville is found in the
third section of the liner notes authored by "The Rounder Folks"
and states: "Sadly these tapes [the Baton Rouge master
recordings] were not released, but instead languished at
Bearsville, their absence unremarked and unnoticed except among
collectors and a few cognoscenti."
     In    1993,   SongByrd,   Inc.   was   incorporated    and   commenced

business as successor-in-interest to the intellectual property

rights of Byrd and his deceased widow, Alice Walton Byrd.          In 1995,

SongByrd filed this lawsuit in state court in New Orleans against

Bearsville Records, Inc.       SongByrd's "Petition in Revindication"

sought a judgment (1) recognizing its ownership of the master

recordings, (2) ordering return of the recordings, and (3) awarding

damages.    Bearsville timely removed the suit to federal court and

subsequently filed a motion to dismiss pursuant to Fed.R.Civ.P.

12(b)(2) and (6), asserting (a) lack of personal jurisdiction over

Bearsville and (b) failure of SongByrd to state a cause of action

because SongByrd's claims were barred by liberative prescription

under Louisiana law.        As both parties submitted affidavits and

exhibits    outside   the   pleadings,   however,   the    district   court

correctly treated Bearsville's motion to dismiss as a motion for

summary judgment under Fed.R.Civ.P. 56(c).3           Pretermitting the

question of personal jurisdiction, the district court then granted

the motion and dismissed SongByrd's case.           The court held that

SongByrd's action was barred by liberative prescription and also

rejected SongByrd's argument that at all times Bearsville has been

     3
      Although defenses are generally not the proper subject of
Rule 12(b)(6) motions, certain affirmative defenses that clearly
appear on the face of the plaintiff’s complaint - most commonly
that the statute of limitations has run - may properly be
asserted in a Rule 12(b)(6) motion. See Kansa Reinsurance Co.,
Ltd. v. Congressional Mortgage Corp. of Texas, 20 F.3d 1362, 1366
(5th Cir. 1994); 5A Charles A. Wright & Arthur R. Miller, Federal
Practice & Procedure § 1357, at 352 (1990). As Bearsville
submitted affidavits and exhibits in support of its 12(b)(6)
motion asserting the affirmative defense of liberative
prescription, however, the court rectified any potential pleading
deficiency by treating Bearsville’s motion as one for summary
judgment under Rule 56(c).
only a precarious possessor and therefore prescription has never

commenced to run.    SongByrd timely filed its notice of appeal from

the district court's ruling.

                                   II

                               ANALYSIS

A. Standard of Review

      When a district court treats a Rule 12(b)(6) motion as a

motion for summary judgment under Rule 56(c) because matters

outside the pleadings are presented to and not excluded by the

court, we review the grant of such a motion just as we would any

other grant of summary judgment—that is, we review the grant of

summary judgment de novo and apply the same legal standards as the

district court.4 Accordingly, summary judgement is appropriate "if

the   pleadings,    depositions,   answers   to   interrogatories,   and

admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law."5

Further, we construe all evidence in the light most favorable to

the non-moving party without weighing the evidence, assessing its

probative value, or resolving any factual disputes.6

B. Applicable Law—Erie-Bound

1. Special Louisiana Erie Considerations


      4
      Morin v. Caire, 77 F.3d 116, 123 (5th Cir.1996); Nat.
Ass'n of Govern. Emp. v. City Public Serv. Bd. of San Antonio,
Tex., 40 F.3d 698, 712 (5th Cir.1994).
      5
       Fed.R.Civ.P. 56(c).
      6
Will. v. Time Warner Operation, Inc., 98 F.3d 179, 181
(5th Cir.1996).
     The basis of our jurisdiction, and that of the district court,

to decide the instant case is diversity of citizenship, under which

a federal court's obligation is to apply substantive state law. In

Louisiana this obligation has special dimensions because of our

unique Civilian tradition.   We remain ever aware of the late Judge

Rubin's caution to federal Erie courts applying Louisiana Civil law

to steer clear of the common law principle of stare decisis and to

apply instead the distinctly Civilian doctrine of jurisprudence

constante:

     Because of the reviewing power of [Louisiana] appellate
     courts, the [Louisiana] trial judge may pay great respect to
     the decisions of these courts. He is not bound to do so,
     however, because the doctrine of stare decisis does not apply.
     Instead, each judge, trial and appellate, may consult the
     civil code and draw anew from its principles. Interpretation
     of the code and other sources of law is appropriate for each
     judge.    The judge is guided much more by doctrine, as
     expounded in legal treatises by legal scholars, than by the
     decisions of colleagues.... Instead of stare decisis, the
     rule is one of deference to a series of decisions,
     jurisprudence constante.7

     Emphatically elaborating on the proposition that Erie "does

not command blind allegiance to [any] case on all fours with the

case before the court,8" now-Chief Judge Politz wrote that:

     If anything, this flexibility is even greater when a federal
     court sits as a Erie court applying the Louisiana civil law.
     In such cases, "the Erie obligation is to the [Civil] Code,
     the "solemn expression of legislative will.' " Shelp, 333
F.2d 439 (quoting the very first article of the Louisiana
     Civil Code).   The Louisiana Supreme Court has taken great
     pains to "plainly state that ... the notion of stare decisis,
     derived as it is from the common law should not be thought

     7
      Alvin B. Rubin, Hazards of a Civilian Venturer in a Federal
Court: Travel and Travail on the Erie Railroad, 48 La.L.Rev.
1369, 1372 (1988) (citations omitted) (emphasis in original).
     8
      Shelp v. National Surety Corp., 333 F.2d 431, 439 (5th
Cir.), cert. denied, 379 U.S. 945, 85 S. Ct. 439, 13 L. Ed. 2d 543
(1964).
     controlling in this state." Ardoin v. Hartford Acc. & Indem.
     Co., 360 So. 2d 1331, 1334 (La.1978). While caselaw in the
     State of Louisiana is acknowledged as "invaluable as previous
     interpretation ..." [id. at 1335], it is nonetheless properly
     regarded as "secondary information." Id. at 1334.9

2. Prescription

     The central issue in the instant appeal is whether plaintiff's

action is time barred.       The answer to this question depends on

whether   the   applicable   period   of    limitation—prescription      in

Louisiana;   statute of limitations in the common law—is liberative

or acquisitive.       As shall be seen from our analysis of the

pertinent provisions of the Louisiana Civil Code and from "legal

treatises by legal scholars," the applicable type of prescription

is acquisitive.     And, as shall also be seen below, our analysis of

Louisiana case law reveals that (1) this determination comports

with implications of the most recent pronouncement of the Supreme

Court of Louisiana, and (2) at the very least, the "jurisprudence"

on point is not "constante," which frees us to pursue our own

analysis of the Code, with the help of doctrinal writing.

C. Revendicatory Actions Are Imprescriptible

     SongByrd contends that the district court erred when it

determined   that   SongByrd's   action    seeking   recognition   of   its

ownership interest in the master recordings, return of those


     9
      Green v. Walker, 910 F.2d 291, 294 (5th Cir.1990)
(footnotes omitted) (emphasis added). See also Principal Health
Care of Louisiana, Inc. v. Lewer Agency, Inc., 38 F.3d 240, 245
n. 6 (5th Cir.1994) ("Louisiana, being the only civil law
jurisdiction among the fifty states, is unique in that its
approach to solving most legal questions begins first and
foremost with a review of the Louisiana Civil Code. The Civil
Code is thus the civilian's "Bible.' Jurists in common law
jurisdictions, on the other hand, usually begin with a review of
the case law on a particular issue.").
recordings, and damages, has prescribed under Louisiana law.                       The

district court's memorandum order held that SongByrd's action had

prescribed under Louisiana Civil Code Articles 3499 and 3492

regardless of whether SongByrd's claims were based in contract,

quasi-contract,        or    tort.       In    so    doing,   the   district    court

implicitly characterized SongByrd's action as a "personal action"

arising      from    these    areas    of     law.     This   characterization     of

SongByrd's action constitutes the first and fundamental error

committed by the district court and led to its first erroneous

holding.

       As explained by Professor A.N. Yiannopoulos in his treatise

on Louisiana property law, actions seeking recognition of ownership

or   enforcement      of     the    rights    thereof,   whether    in   movable    or

immovable property, are not personal actions;                       they are "real

actions."10        Such real actions, otherwise known as "revendicatory

actions," are expressly authorized by the Louisiana Civil Code.11

As the official comments to the Code make clear, there are two

kinds of revendicatory action, depending on the object of the

ownership interest that the plaintiff seeks to have recognized:

(1) a "petitory action " for the recovery of immovable property

(real estate), and (2) an "innominate real action " for the

recovery      of    movable        property    (personalty).12       Further,      any

      10
      A.N. Yiannopoulos, 2 Louisiana Civil Law Treatise § 241,
476 (1991).
      11
           See La.Civ.Code art. 526.
      12
      La.Civ.Code art. 526, cmt. b.; see also Yiannopoulos,
supra, §§ 347 & 350, at 675-77 & 680-81 (on availability of real
or revendicatory actions for the recovery of movable property
under Louisiana law).
"incidental demand for damages made in an action for the recovery

of an immovable [or a movable] does not affect the classification

of the main demand as a real action."13

       It follows from this basic dichotomy that, as the Civil Code

specifically      provides    liberative   prescription   periods   for   all

manner of personal actions (including delictual, contractual and

quasi-contractual actions),14 "[l]iberative prescription does not

bar real actions seeking to protect the right of ownership."15            The

rationale for this distinction is that "[u]nder our Civil Code,

ownership can never be lost by the failure to exercise it—only by

the   acquisition     of     ownership   by   another   through   possession

sufficient to acquire it through an acquisitive prescription."16

Thus, it is well established in Louisiana that the petitory action

(for the protection of immovables) is not barred by liberative

prescription.17     The same rule applies to the revendicatory action

brought to assert or protect the right of ownership in movable

property because it, too, is a real action, not a personal one.            On

this point Professor Yiannopoulos' Louisiana Civil Law Treatise

could not be clearer:

      An action that is grounded on a wrongful act, that is, an
      offense or quasi-offense, is subject to the prescription of

      13
           Yiannopoulos, supra, § 242, at 477.
      14
           See La.Civ.Code arts. 3492-3502.
      15
           Yiannopoulos, supra, § 249, at 487.
      16
      All-State Credit Plan Natchitoches, Inc., v. Ratliff, 279
So. 2d 660, 666 (La.1972).
      17
      Yiannopoulos, supra, § 249, at 487; see also Northcott
Exploration Co. v. W.R. Grace & Co., 430 So. 2d 1077, 1080
(La.Ct.App. 3rd Cir.1983).
     one year and an action grounded on quasi-contract is subject
     to the prescription of ten years. The revendicatory action
     [for the recovery of movable property] is imprescriptible;
     however, such an object is without object when the defendant
     has acquired the ownership of a movable by the acquisitive
     prescription of three or ten years.18

Despite this obvious truism of Civilian doctrine,19 a number of

older Louisiana decisions overlooked or disregarded it and, just as

the district court did here, applied either one-year or ten-year

periods of liberative prescription on the erroneous assumption that

the revendicatory action is personal in nature, either delictual20

or quasi-contractual.21

     Nevertheless, a 50-year old Louisiana Supreme Court case,


     18
          Yiannopoulos, supra, § 358, at 692-93 (emphasis added).
     19
      See id. § 358, at 693, n. 5-8 (cases cited therein).
Neither the briefs filed by the parties nor our independent
research reflect even relatively recent treatment of this issue
by the Louisiana Supreme Court, and the older case law is, at
best, mixed. Cases from the 1920's and 1930's occasionally
characterize as delictual (tort), actions involving alleged
illegally or fraudulently appropriated movable property, and
opinions from the 1930's and early 1940's classified as
quasi-contractual or personal, actions seeking recovery of
wrongfully taken movables or proceeds of involuntary alienation
of movables.
     20
      See, e.g., McGuire v. Monroe Scrap Material Co., 189 La.
573, 180 So. 413 (1938) (characterizing as delictual an action
for value of movable property alleged to have been illegally and
fraudulently appropriated); Carter-Allen Jewelry Co. v.
Overstreet, 165 La. 887, 116 So. 222 (1928) (characterizing as
delictual an action by jeweler alleging that salesman stole
customer's ring or permitted someone else to steal it through his
negligence).
     21
      See, e.g., Kramer v. Freeman, 198 La. 244, 3 So. 2d 609
(1941) (plaintiff seeking recovery of wrongfully taken movables
had cause of action in tort and quasi-contract, with pleadings
indicating a waiver of tort action); Smith v. Phillips, 175 La.
198, 143 So. 47 (1932) (action by former homeowner to recover
portion of proceeds of Sheriff's sale as homestead exemption
characterized as personal action subject to ten-year liberative
prescription under civil Code article 3544 (1870)).
Faison v. Patout,22 appears to be the most recent pronouncement on

point, and it supports our reading of the Civil Code and Professor

Yiannopoulos' reading as well.            In Faison, Mrs. Hypolite Patout

executed a manual donation of her jewelry to her two daughters.

Following the donor's death, one of her sons, Sebastian Patout,

suggested to his sisters that it was unsafe for them to keep this

jewelry in one sister's bedroom; so, with his sisters' permission,

Sebastian     put    the   jewelry   in     his   bank   safety    deposit   box.

Sebastian died some twelve years later, whereupon his widow removed

the jewelry from the safety deposit box and refused to give it to

the sisters.        In the sisters' suit to recover the jewelry, the

trial court held, and the Louisiana Supreme Court agreed, that the

sisters      were   the    true    owners.        More   significant    to   our

consideration       today,   the   Patout    defendants    (children    of   Mrs.

Hypolite Patout's sons) had pled liberative prescription under

Louisiana Civil Code article 3544 (1870).                 They contended that

their aunts' action was personal and thus had prescribed because

more than ten years had elapsed between the time the property left

the aunts' possession and the time suit was filed.                Rejecting this

contention, the Supreme Court wrote:

     There might be some merit in a plea of prescription                      if
     Sebastian Patout had possessed the property for himself                 and
     the other heirs, and adversely to [his sisters], but                    the
     record convinces us that he was acting as depository for                his
     two sisters, these plaintiffs, and that his possession of               the
     property was for their benefit—for them, and not in his                 own
     name or right.

     Counsel for defendants is in error in his contention that the
     ten-year [liberative] prescription under article 3544
     commenced to run in March 1931 [when Sebastian took possession

     22
          212 La. 37, 31 So. 2d 416 (1947).
      of the jewelry]. [Acquisitive] [p]rescription began to run
      when plaintiffs were first denied delivery of this jewelry in
      June 1942, after the death of their brother, Sebastian Patout,
      and this suit was filed in December 1942, about six months
      later.23

In thus rejecting the defendants' plea of liberative prescription,

the Louisiana Supreme Court clearly recognized that the concepts of

precarious possession and acquisitive prescription applied to this

action for the recovery of movable property, even though the court

did not use these terms of art.           The facts in Faison are closely

analogous to the situation before us today, and the holding of the

Louisiana Supreme Court in Faison—the most recent pronouncement by

the   highest     court   of   the    state—is   instructive   despite   being

non-binding due to the inapplicability of the common law doctrine

of stare decisis.24

      In sum, even though some decisions of the Louisiana Supreme

Court have treated actions for recovery of movables as personal

(delictual and occasionally as quasi-contractual), other decisions

of that court have found that such actions are properly considered

to assert claims of ownership and therefore are subject only to

acquisitive prescription.            Despite its age, Patout is still the

most recent Louisiana Supreme Court pronouncement on point, and it

so held.      But regardless whether the most recent pronouncement of

the Louisiana Supreme Court supports our analysis of the Civil Code

      23
           Id. at 418-19 (emphasis added).
      24
      See also Jeanfreau v. Jeanfreau, 182 La. 332, 162 So. 3
(1935) (owner of motorboat made simulated title transfer to his
brother "for convenience sake only," never intending to
relinquish actual ownership. In true owner's suit to recover the
boat, defendant's plea of acquisitive prescription of three years
under Louisiana Civil Code articles 496, 3506, and 3476 (1870)
recognized implicitly by Louisiana Supreme Court as proper).
and   that   of    Professor   Yiannopoulos,    there      is    simply    no

jurisprudence constante on the question.        It follows, then, that

our   Erie-bound    decision   to    follow   the   plain       wording   and

indisputable structure of the Louisiana Civil Code and Professor

Yiannopoulos' analysis is either supported by or at least does no

violence to Louisiana's jurisprudence as a secondary source of law.

To the extent that our decision today may constitute an "Erie

guess," we take additional comfort in the observation that almost

60 years have passed since the Louisiana Supreme Court last applied

liberative prescription to actions claiming ownership or possession

of movable property—a span of years attributable at least in part,

we assume, to the broad reliance in recent decades on Professor

Yiannopoulos' doctrinal work on this subject.

      As SongByrd's "Petition in Revindication" sought recognition

of its purported ownership interest in the Baton Rouge master

recordings and recovery of possession of those recordings, and only

incidentally      sought   damages     resulting    from        Bearsville's

contravention of SongByrd's alleged ownership interest, we hold

that, as a fundamental matter of Louisiana property law, SongByrd's

action is not subject to liberative prescription.

D. Termination of Precarious Possession and Actual Notice

      This foundational holding does not end our analysis in the

instant case, however.     In addition to its failure to characterize

SongByrd's suit as a real action and its concomitant error in

applying the rules of liberative prescription, the district court

also missed the mark in its treatment of SongByrd's assertion that

Bearsville was and is only a precarious possessor.          To situate the
concept of precarious possession in its proper Civilian context, we

again return to basics.           As Professor Yiannopoulos explains, a

defendant      in   possession    (such    as   Bearsville)   may   defend    a

revendicatory action for the recovery of movable property by (1)

asserting some right, be it personal or real, to possess the

movable, or (2) claiming that he is in fact the owner of the

movable by virtue of, e.g., a transfer from the owner, acquisitive

prescription, or some other mode of acquiring ownership.25            No such

defenses have been proffered by Bearsville;           but if, on remand, it

should assert the defense of acquisitive prescription, the district

court will have to address SongByrd's contention—made both in its

original petition and in opposition to Bearsville's motion to

dismiss—that Bearsville is and always has been nothing more than a

precarious possessor.

      Under the Civil Code, the concept of "precarious possession"

is defined within Title XXIII of Book III, "Of the Different Modes

of   Acquiring      the   Ownership   of   Things,"   as   "the   exercise   of

possession over a thing with the permission of or on behalf of the

owner or possessor."26           A precarious possessor is presumed to

possess for another,27 but precarious possession may be terminated

or converted to possession on one's own behalf in either of two

      25
           Id. § 354, at 687.
      26
           La.Civ.Code art. 3437.
      27
      La.Civ.Code art. 3438. Conversely, "[o]ne is presumed to
intend to possess as owner unless he began to possess in the name
of and for another." La.Civ.Code art. 3427 (emphasis added).
This presumption set forth in article 3427 in favor of a person
who exercises factual authority does not arise, however, when
"there is proof that the possession was precarious at its
inception." Yiannopoulos, supra, § 370, at 617.
specific ways. First, a precarious possessor who is a co-owner (or

his universal successor) may terminate his precarious possession,

and    thus     begin    to   possess    for   himself    alone,     only      when   he

demonstrates his intent to possess for himself by "overt and

unambiguous acts sufficient to give notice to his co-owner."28

Second, a precarious possessor who is not a co-owner is held to a

higher standard and only "commences to possess for himself when he

gives actual notice of this intent to the person on whose behalf he

is possessing."29

       In the instant case, then, should Bearsville assert that it

acquired       ownership      of   the   master    recordings      by       acquisitive

prescription of either three or ten years, pursuant to Louisiana

Civil Code Articles 3489-91, it will have to overcome SongByrd's

assertion, so far supported by Quint Davis' affidavit, that Davis

and Dinkins delivered the master recordings to Bearsville intending

only for Bearsville to possess the tapes precariously.                       Bearsville

may,    of     course,    assert    that   (1)    it   was   never      a   precarious

possessor, or (2) even if it was a precarious possessor initially,

at some point it terminated its precarious possession and began to

       28
            La.Civ.Code art. 3439.
       29
      Id. (emphasis added). Another respected Louisiana
commentator has observed (1) that the "actual notice" required to
convert precarious possession to adverse possession constitutes a
more stringent standard than was needed prior to the 1983
revision of Title XXIII of Book III of the Louisiana Civil Code
dealing with occupancy, possession and acquisitive prescription,
Symeon Symeonides, Property, 46 La.L.Rev. 655, 680 (1986), and
(2) that the "overt and unambiguous acts sufficient to give
notice" standard imposed on co-owners is "a less exacting burden
of proof" than the "actual notice" standard imposed on other
precarious possessors. Symeon Symeonides, One Hundred Footnotes
to the New Law of Possession and Acquisitive Prescription, 44
La.L.Rev. 69, 86 (1983).
possess for itself. Either way, Bearsville will have the burden of

proving facts sufficient to support such a defense.

         It is the non-co-owner context in which we finally address

the    district    court's      alternative—and,    strictly    speaking,

premature—holding that Bearsville's failure to respond to Dinkins'

letters requesting return of the tapes in 1975 and its later

licensing agreements with Rounder and Rhino, constituted "actual

notice" sufficient to convert Bearsville's precarious possession as

a matter of law.       This ruling, we observe, is clearly inconsistent

with Louisiana law.

       We have not been able to locate (and Bearsville has not cited

to us) a single Louisiana case that supports the novel proposition

that alone either (1) a minimal, apparently clandestine action—such

as entering into a contractual agreement with a third party to

enjoy the fruits of a movable without directly informing the owner

of the movable of that agreement—or (2) mere inaction in the face

of a request for a return of the movable to its owner, can somehow

constitute "actual notice" for purposes of terminating precarious

possession of the movable of a non-co-owner.30         To the contrary,

recent     Louisiana    cases   concerning   termination   of   precarious

possession reflect that the notice burden imposed on precarious




      30
      The two cases cited by Bearsville which held that mere
silence or passivity is insufficient to bring the doctrine of
contra non valentum into play are clearly inapposite as that
doctrine concerns the interruption of liberative prescription of
personal actions not acquisitive prescription in the context of
real actions. See Cyr v. Louisiana Intrastate Gas Corp., 273
So. 2d 694, 697-98 (La.Ct.App. 1st Cir.1973); Colley v. Canal
Bank & Trust Co., 159 F.2d 153, 154 (5th Cir.1947).
possessors in such instances is much more stringent.31 As one court

put it,

     a possessor whose possession begins other than as an owner
     must do something to make generally known that he has changed
     his intent and he must prove specifically when he manifested
     to others his intent to possess as owner. Continued physical
     possession alone does not suffice to rebut the presumption
     that the possession remains precarious. The character and
     notoriety of the possession must be sufficient to inform the
     public and the record owners of the possession as owner.32

We therefore conclude that actual notice sufficient to convert or

terminate precarious possession cannot be based solely on either

minimal and apparently clandestine actions such as those described

above or on merely standing mute in the face of a direct inquiry or

request for return of the property.

     This is not to say, of course, that the defendant may not

refer to these facts in a subsequent motion for summary judgment or

a full evidentiary hearing should Bearsville eventually assert that

at some point it began to possess the master recordings for itself


     31
      See e.g., Robin v. Finley, 597 So. 2d 178, 180 (La.Ct.App.
3rd Cir.1992) ("actual notice" sufficient to begin acquisitive
prescription not given until precarious possessors filed a
possessory action); Satsuma Pentecostal Church v. Harris, 563
So. 2d 1247, 1249 (La.Ct.App. 1st Cir.1990) (church that was a
precarious possessor did not begin to possess for itself for
purposes of instituting a possessory action under La.Code Civ.
Proc. art. 3658(2) until church's representative voiced objection
to owner's proposed sale of property and clearly notified owner
that church claimed ownership); Morris v. Sonnier, 546 So. 2d
1296, 1300 (La.Ct.App. 1st Cir.1989) (acts of corporeal
possession are insufficient to constitute "actual notice" for
precarious possessors who began possession as lessees); Feazel
v. Howard, 511 So. 2d 1306, 1308-09 (Ct.App. 2nd Cir.), writ
denied, 514 So. 2d 456 (La.1987) (precarious possessor did not
give "actual notice" to owner that he intended to possess for
himself as he admitted at trial that he never made an assertion
of ownership of disputed tract).
     32
      Hammond v. Averett, 415 So. 2d 226, 227 (La.Ct.App. 2nd
Cir.1982) (citations omitted).
and gave SongByrd's predecessors-in-interest actual notice of such

an intention.     Doubtless these facts and others will have to be

considered by the trier of fact in resolving such an acquisitive

prescription defense in general and the actual notice issue in

particular.      We   simply   hold    today       that      the   limited      evidence

presented   to    the   district      court       on    Bearsville's        motion     to

dismiss-cum-summary       judgment,        on     the       ground     of   liberative

prescription,     was   insufficient         to    determine         that   Bearsville

satisfied the high burden of proof necessary to establish that it

gave SongByrd's       predecessors-in-interest              actual     notice    of   its

intent thenceforth to possess for itself, converting its precarious

possession to adverse possession for the purpose of acquisitive

prescription.

                                       III

                                CONCLUSION

     For the reasons stated above, we reverse the district court's

grant of summary judgment in favor of Bearsville and remand the

case for further proceedings consistent with this opinion.                             On

remand,   the    district   court     is    free       to    address    the     personal

jurisdiction question that it pretermitted in its summary judgment

ruling, an issue which is not before us on this appeal and on which

we express no opinion at this juncture.

     REVERSED and REMANDED.